Bboyxes, C. J.
The verdict was amply authorized by the evidence, and under the particular facts of the case the special grounds of the motion for a new trial (complaining of three excerpts from the charge of the court) show no error requiring a reversal of the judgment. The cases cited in the brief of counsel for the plaintiff in error are distinguishable by their facts from this ease, and, therefore, the rulings made therein are not applicable ■ here.

Judgment affirmed.


Luke, J., eoneurs. Bloodioorth, J., absent on account of illness.